NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit
                                        2009-3177


                                 WILLIAM L. CAIN, SR.,

                                                      Petitioner,

                                            v.

                             DEPARTMENT OF THE NAVY,

                                                      Respondent.



        Peter J. Eide, Law Offices of Peter J. Eide, LLC, of Columbia, Maryland, argued for
petitioner.

      Kenneth D. Woodrow, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for respondent. With him
on the brief were Tony West, Assistant Attorney General, Jeanne E. Davidson, Director,
and Patricia M. McCarthy, Assistant Director.

Appealed from: Merit Systems Protection Board
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                     2009-3177

                               WILLIAM L. CAIN, SR.,

                                                           Petitioner,

                                         v.

                           DEPARTMENT OF THE NAVY,

                                                           Respondent.

                                  Judgment
ON APPEAL from the        Merit Systems Protection Board

In CASE NO(S).            DC0842070848-I-2.


This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (RADER, PLAGER, and PROST, Circuit Judges).


                          AFFIRMED. See Fed. Cir. R. 36.


                                       ENTERED BY ORDER OF THE COURT



DATED December 14, 2009               _/s/ Jan Horbaly_________________________
                                      Jan Horbaly, Clerk